 AMPRUF PAINT COMPANY, INC.87those of the other employees.Accordingly, we shall include only thequality control inspectors in the unit.The foremen in the printing, cutting, dyeing, glueing, and mainte-nance departments in the folding carton division, and the foremen inthe printing, finishing, shipping, and maintenance departments in theshipping container division all have the same degree of authority.They assign men to work, change them from one job to another andreprimand employees for unsafe work or violation of company rules.They attend the regular meetings of supervisors.They possess noauthority fo hire or discharge employees, but their various recom-mendations concerning the status of subordinates are given muchweight by the Employer. Their production work is usually confinedto setting up the machines which the other employees will use.We,find that the foremen are supervisors within the meaning of the Act.'3We shall exclude them. As the record is inadequate to determine thesupervisory status of the shipping clerk, we shall permit him to votesubject to challenge.The watchman keeps unauthorized persons out of the plant.Hewears a uniform, carries a gun, and protects the Employer's property,from theft.We find that he is a guard.We shall exclude him."We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sTurner Avenue and Hovis Road plants in Charlotte, North Carolina,including expediters, timekeepers, production clerks, mailmen, sam-plemakers, truck schedule and receiving clerks, quality control in-spectors, factory order clerks and factory order clerk trainees, butexcluding estimators, sales service clerks, draftsmen, payroll clerks,cost clerks, statistical clerks, production planning clerks, the assistantto the director of quality control, office clerical employees, salesmen,professional employees, watchmen, guards, foremen, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]laBeneke Corporation,109 NLRB 1191.14 Ertel ManufacturingCorp.,118 NLRB 1338.Ampruf Paint Company,Inc.andSteel,Paperhouse&ChemicalDrivers&Helpers,Local No. 578, andPaint Makers Local1232, AFL-CIO.Case No. f1-CA-4099. July 12, 1961DECISION AND ORDEROn February 28, 1961, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that the132 NLRB No. 6. S8DECISIONS -OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in and was engaging in certain unfair labor.practices and recommending that it cease and desist therefrom and-take certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel and the Respondentfiled exceptions to the Intermediate Report, and the Respondent fileda supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe TrialExaminer.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Ampruf PaintCompany, Inc., its officers,agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Steel, Paperhouse & ChemicalDrivers & Helpers, Local No. 578, and Paint Makers Local 1232,AFL-CIO,-or any other labor organization of its employees, by dis-charging or refusing to employ its employees or in any other mannerdiscriminating against them in regard to hire or tenure of employmentor any term or condition of employment.(b)Threatening employees with discharge or plant closing, evictingemployeesbecause of union activities, and granting wageincreasesto employees to influence their union activities.1We agree withthe Trial Examiner's finding that employeeLandry wasdischarged be-cause of his union activities,and that 14 employeeswho went on strike to protestLandry'sdischarge were unfairlabor practicestrikers.In any event,even assumingthat they hadthe status of economic strikers on the assumptionthat Landry's discharge was for cause,they are entitled to reinstatement and backpay as they unconditionally offered to returnwithin a few hours afterthe strikecommencedand before any of them had beenreplaced.Member Rodgersagrees that Landry's dischargewas unlawful and that the 14 em-ployees were unfair labor practicestrikers and entitled to reinstatementHe thereforefinds it unnecessary to determine what reinstatementrights theymight have on anassumptionthat Landry's discharge was for cause.We findno sufficient evidencethat potentiallydangerous conditions were created in theplant whenthe employees walked out.The failureof employee Rowland to turn off theheating unit under the glue pot could nothaveled to any danger offire.The fact thata truck was left standingin the yard with the motorstill running did not endanger thesafety of persons orpropertyas the air brake was on and the ignition was turned off byanother employee shortly thereafter.CompareValley Die Cast Corp,130 NLRB 508.Furthermore,no evidence was presented connecting any identified strikerwith the break-ing of an office window in the Respondent's plant and the breakingof the carwindow ofone of the nonstriking employees.International Ladies' Garment WorkersUnion, AFL v.N.L.RB. (B.V.D. Company,Inc.).237 F. 2d 545(C.A.D.C.). AMPRUF PAINT COMPANY, INC.89(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Steel, Paperhouse & ChemicalDrivers & Helpers, Local No. 578, and Paint Makers Local 1232, AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or mutual -aid orprotection, or to refrain from any or all of such activities, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Mike Landry, Bobby Cape, Edward Cochran, CliffordHankins, Allen Jacobson, Harold Little, John Mettler, Alvin Ras,Roy Riley, Roger Rowland, Gilbert Smith, Richard Stroup, JackSumner, Charlie Varnum, and James West immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges pre-viously enjoyed, and make them whole for any loss of pay they mayhave suffered by reason of the discrimination against them in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(c)Offer to Mike Landry immediate occupancy of his former orsubstantially equivalent living quarters or leased premises on thesame terms as previously enjoyed, and make him whole for any losshe may have suffered by reason of his eviction by payment to him ofa sum of money equal to that which he has had to pay as rental forother living quarters or leased premises from the date of the evictionto the date he is offered occupancy, plus such additionalexpenses ashe may have incurred during said period as a direct result of his evic-tion by the Company, less the amount he would normally have paidto Respondent as rent for his living quarters or leased premises duringsaid period .2(d)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms of this Order.2 The record shows that employee Landry was evicted from the premises rented to himby the Respondent because said premises were used by him as "headquarters for cam-paigns and concerted activities by a labor organization."As it is clear that Landry'seviction was due to his union activities, we order the Respondent to offer to him occu-pancy of the same or equivalent premises and make him whole for any loss suffered bythe eviction.Kohler Co.,128 NLRB 1062. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)''Post at its plant in El Monte, California, copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the'Regional Director for the Twenty-first Region, shall,after being duly signed by Respondent, be posted immediately uponreceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takento 'insure that said notices are not altered, defaced, or covered byother material.,(f)Notify the Regional Director for the Twenty-first Region, in.writing, within 10 days from the date of this' Order, what steps theRespondent has taken to comply herewith.8In the event that this Order is enforced by a decree of a United atates Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Steel, Paperhouse &Chemical Drivers & Helpers, Local No. 578, and Paint MakersLocal 1232, AFL-CIO, or any other labor organization of ouremployees, by discharging or refusing to employ our employeesor in any other manner discriminating against them in regard tohire or tenure of employment or any term or condition of em-ployment.WE WILL NOT threaten employees with discharge or plant clos-ing, evict employees because of union activities, or grant wage in-creases to employees to influence their union activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Steel, Paperhouse& Chemical Drivers & Helpers, Local No. 578, and Paint MakersLocal 1232, AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or mutual aid or protection, or to refrain from any orall of such activities, except to the extent that such rights maybe affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959. AMPRUF PAINT COMPANY, INC.91WE WILL offer to Mike Landry, Bobby Cape, Edward Cochran,Clifford Hankins, Allen Jacobson, Harold Little, John Mettler,Alvin Ras, Roy Riley, Roger Rowland, Gilbert Smith, RichardStroup, Jack Sumner, Charlie Varnum, and James West immedi-ate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority or other rightsor privileges previously enjoyed, and make them whole for anylossof pay they may have suffered by reason of the discriminationagainst them.WE WILL offer to Mike Landry immediate occupancy of hisformer company-owned or substantially equivalent living quar-ters or leased premises on the same terms as previously enjoyed,and make him whole for any loss he may have suffered by reasonof his eviction by payment to him of a sum of money equal to thatwhich he has had to pay as rental for other living quarters orleased premises from the date of the eviction to the date he isoffered occupancy, plus such additional expenses as he may haveincurred during said period as a direct result of his eviction, lessthe amount he would normally have paid to us as rent for hisliving quarters or leased premises during said period.AMPRUF PAINT COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,with all parties represented, was tried before the duly designatedTrial Examiner in Los Angeles, California, on November 9, 10, and 17, 1960, oncomplaint of the General Counsel and answer of Ampruf Paint Company, Inc.,herein called the Company or Ampruf.The issues litigated were whether theCompany had violated Section 8(a) (1) and(3) of the Act by certain conduct moreparticularly described hereinafter.Upon the entire record, and my observation of the witnesses,I hereby make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a California corporation with its principal office and place ofbusiness at El Monte,California,where it engages in the manufacture,sale, anddistribution of paint.During the 12-month period prior to the complaint the Com-pany had a gross volume of business valued in excess of $500,000, and shipped prod-ucts valued in excess of$50,000 directly outside the State of California. In thesame period it also received goods and materials valued in excess of $50,000, whichwere shipped to it from points outside the State of California.It is undisputed,and I find, that the Company is engaged in commerce within themeaning of Section 2(6) and(7) of the Act and thatthe assertion of jurisdictioniswarranted. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the events hereafter related, the principal supervisors who acted for the Com-pany were Robert Sencer, its president, and Mike Gildon, its plant superintendent.Robert Morris, who I find was a supervisor, also played a part.'H. THE LABOR ORGANIZATIONS INVOLVEDSteel,Paperhouse& Chemical Drivers &Helpers,Local No. 578,and Paint MakersLocal 1232, AFL-CIO, are both labororganizations within the meaning of Section2(5) of the Act.In the events hereafter related,the two unions acted jointly,so in this reportboth unions are referred to jointly as the Union.III.THE UNFAIR LABOR PRACTICESA. The issuesIt is the contention of the General Counsel that for approximately a week priorto July 20, 1960, an employee of the Company named Mike Landry was active inorganizing the Union at the Company's plant, and because of such activity, theCompany discharged Landry on July 20, 1960. The complaint further alleges thatwhen Landry was discharged, a group of employees struck in protest of his discharge,that on thesamedate they were discharged by the Company, and that since that datethe Company has failed and refused to reinstate either Landry or any of the em-ployees who struck although their reinstatement was duly requested.The com-plaint also alleges that Sencer, the president of the Company, and Morris, asupervisor, made certain statements to the employees which violated Section 8(a) (1)of the Act.In itsanswer the Company denies the commission of unfair labor practices andat the hearing contended that Landry was discharged for good cause on July 20,1960, and that the other employees named in the complaint voluntarily quit theiremployment?B. The sequence of events31.The organizational efforts of Landry and the UnionIt is undisputed that Mike Landry, the employee who is a principal in this con-troversy, knew Robert Sencer, the president of the Company, before Landry wentto work for the Company. At that time Landry was employed by a painting con-tractor named Booth, and, in the course of that employment, became acquainted withSencer.Sometime in January 1960,4 Landry asked Sencer if the latter would rentto Landry a small house which stood across the street from the Ampruf plant; oneof the conditions of rental being that Landry would repair the house in his spare time.Sencer and Landry agreed to a rental of this house on those terms. In February1960,Landry became unemployed and he requested employment from Sencer.Sencer agreed to hire Landry as a spray painter, and both the rental of the houseand the employment of Landry appear to have been prompted by Sencer's com-passion for Landry's economic plight rather than by any business considerations.Sencer in his testimony pictured himself as Landry's benefactor and Landry did notdeny that feature of Sencer's testimony.Landry testified, and in this he was supported by the testimony of other employees,that around the first week of July a group of the men at the plant began to talk'While the supervisory authority of Morris is not free from all doubt, I am of theopinion that he was a supervisor because of the following facts established by the evi-dence.(1)About a month prior to the discharge of Landry, Sencer offered Morris a jobas "foreman." (2) In June 1960, Morris hired employee Stroup. (3) Morris, as part ofhis duties, was responsible for the gathering of all delivery orders, the routing of alltrucks, the order of deliveries, and the correct loading of the trucks.Under thecircum-stances I find that Morris "responsibly directed" the truckdrivers.2These employees are 14 in number as follows: Bobby Cape, Edward Cochran, CliffordHankins, Allen Jacobson, Harold Little, John Mettler, Alvin Ras, Roy Riley, RogerRowland, Gilbert Smith, Richard Stroup, Jack Sumner, Charlie Varnum, and James West.SAt the hearing Mike Landry and employees Stroup, Jacobson, Cochran, Rowland,Varnum, and Sliger testified as to this sequence of events, as did Union RepresentativesNicely, Craver, Zagajeski, and Buckley.The testimony of these witnesses was credibleand mutually corroborative.I credit their testimony fully and it Is the basis for thefindings of fact In this section of this report.Any discrepancies or differences In thetestimony of these witnessesIs of an inconsequential nature.AAll dates are in 1960. AMPRUF PAINT COMPANY, INC.'93'about organizing a union.Afterdiscussing the matter for a few days, on approxi-mately July 15, Landry telephoned to Paul Nicely, a business representative of theUnion, and made a date for Nicely to meet and discuss organizational plans with agroup of the employees at Landry's house. Pursuant to this telephone conversationon Saturday, July 16, Nicely met Landry and seven other employees of the Companyat Landry's house across the street from the plant.At this meeting a quantity ofunion authorization cards were supplied to Landry and on the following Monday,July 18, Landry distributed these union authorization cards to the employees.Onthe same evening a meeting was held at the home of employee John Sliger whichwas attended by Landry and approximately 15 other employees of the Company.In the course of his remarks,Nicely said that sometimes when a union organizeda plant the management discharged some employees in reprisal,and he told themen that in the event that happened they were to notify him immediately.Also atthismeeting Nicely told the men that he would discuss the matter of recognitionwith Sencer, president of the Company, on the next day.It is undisputed that on July 19, Nicely, together with Union RepresentativesZagajeski and Buckley,met with Sencer at the Company'splant.When they in-formed Sencer that they represented a majority of the employees in his plant andasked him for recognition as bargaining representative they met with a very angryresponse.Sencer said that he didn't want his plant organized and that he wouldrather close the doors than sign any agreement with the Union.After some furtherdiscussion,Sencer cooled down and Nicely prevailed upon him to give the situationfurther consideration, with the result that Sencer agreed to look over the standardform of union agreement which Nicely agreed to provide.Apparently also there was some talk among the employees about the organizationof the Union at this time, for, on the evening of July 18 or 19,employees Stroup,Lane, and Von Harten met with Supervisor Robert Morris in the washroom of theplant.The men fell to discussing the efforts of the Union to organize the men.Employee Lane stated that he anticipated that there would be an election amongthe employees in which they could vote as to union representation.The men fell todiscussing the chances of the Union to prevail in the election.Employee Lanestated that he thought the Union would win, andin discussingthe situation went tothe timecard rack,in the presence of Supervisor Morris and the others,and tickedoff the timecards of the employees whom he felt were in favor of the Union. Thetotal of those in favor and those against the Union as shown by the timecards showeda very close election.At that point,Morris said,"Well, if it's going to be thatclose, I know of about four of them that probably instigated it.We'll just give themthe boot." 5On the next day, July 20, Superintendent Gildon informed employee Cochranthat his wage rate had been raised from a $1.80 to $2 per hour. Cochran had re-ceived a 20-cent increase in pay the week previous, so this increase was entirelyunsolicited.Superintendent Gildon also informed employee Rowland that he wasraised to $2 an hour and that "this doesn't have any bearing on this other thing."This constituted a 30-cent hourly increase to Rowland.2.The discharge of Landry; the walkout of the menAround 9 a.m. on July 20, after Gildori had notified the other employees oftheir raises, he notified Landry that he was discharged.And in discharging Landryhe asked if Landry thought "the other employees are going to follow you out ofthis plant?"Landry, following Nicely's instructions, thereupon notified the otherunion adherents, and the 14 employees named in the complaint thereupon con-certedly left their jobs in protest to Landry's discharge.They walked across thestreet and gathered at Landry's house to await the coming of Business Represent-ativeNicely who was immediately notified of what had occurred. .In a matter ofmoments, RepresentativesNicely and Craver came to Landry'shouseand discussedthe situation with the men.Then Nicely, Craver, and Landry wentacrossthe streetto the Company's plant and offices to see Sencer.When the men were admitted toSencer's office, Sencer immediately assailed Landry stating that be didn't want him inthe office, and that he was trying to organize a union and cause the ruin of Sencer'sbusiness.Sencer also stated that he wouldn't have the "blankety blank blank" work-ing for himagainand told Nicely that he should get Landry to "blank" out of there.On the advice of Nicely, Landry withdrew from the office.5Morris' version of this statement is that he said, "If the plant ever went union we'dhave to get rid of three or four guys and getsome men inwho are qualified to do thejob that they would be getting paid for " In the light of all the evidence, I think thatStroup's versionof this conversationismore credible. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDNicely then requested Sencer to allow all the employees to return to work.Nicelystated that their action had been somewhat hasty and he requested Sencer to allowthem to go back to work. Sencer refused.In the discussion it appeared that Sencer felt outraged by the fact that he had, inhis estimation, befriended Landry and that Landry, by engaging in the organizationalactivity, had betrayed him. In order to try to effect some sort of compromise of thesituation, Nicely then asked that all the men be reinstated except Landry, but Sencerwould not agree to this either. Senser took the position that the men had quit andtold Nicely that he "absolutely would not take them back."On the next day, the striking employees began picketing at the Ampruf plant,using Landry's house across the street as an organizational point for the pickets.OnJuly 22, the Company served a notice of termination of tenancy for the house whichLandry and his family occupied.On July 25, Nicely and Union Representative Kopke again met with Sencer at hisoffice and again asked him to allow the employees except Landry to go back towork.Sencer again refused to allow any of the men to return to work.3. Interference, restraint, and coercionOn an occasion approximately 1 week after the start of the strike, Sencer wasstanding in front of the plant and noticed that Landry and some of the other strikingemployees were in front of Landry's house.He called to them and said that he"would bolt the doorsand nailthe doors closed before he would let the Union enterhis plant."On another occasion, a few days later, employees Landry, Varnum,Sliger, and several others were across the street from the plant when Sencer emergedwith Supervisor Weissmann. - On this occasion Sencer told the employees that "hewould close the doors before he would let us come back to work." On July 28, theCompany served upon Landry a "three-day notice to quit for violation of terms oftenancy and committing of nuisance." This notice stated as to Landry, "In violationof the terms of the tenancy which is for residential purposes, you have permittedsaid premises to be used for non-residential purposes, to wit, as headquarters forcampaigns and concerted activity by a labor organization." 6The house was sur-rendered by Landry on July 29.On the next day, Sencer left the premises of the plant in his automobile andstopped at a point where Landry and some of the employees and their wives werestanding.Landry asked Sencer if he could sleep well at night after putting a familyout on the street. Sencer replied, "Mike, if you work for me for 5 years you couldnever pay me back the money you made me lose trying to bring this union into myplant."Thereafter Nicely conferred with Sencer on about seven occasions betweenJuly 20 and October 10, and each time Nicely requested Sencer to reinstate thestrikers.Although Nicely did not ask for the reinstatement of Landry after hisoriginal request, Landry personally, requested reinstatement on several occasions.C. The defenseAt the hearing it was the contention of the Company that Landry was dischargedbecause his work was-substandard. Sencer testified that on 15 or 16 occasions Super-intendent Gildon told him that Landry's work was "not up to par, he wasn't doingthe job well, and he would like permission to let him go." Sencer testified that hedid not give permission to Gildon to discharge Landry because he was sympatheticto Landry's financial plight.However, on this point Gildon testified that prior toJune 20 he had not asked Sencer for permission to discharge-Landry, and that fromthe time Landry was given a wage increase, in about mid-March, until the morningof July 20, Gildon never spoke with Sencer about Landry. Sencer testified that thething which triggered the discharge of Landry was a complaint by Booth, the paint-ing contractor, who was Landry's former employer and who was a paint customerof Ampruf.According to Sencer, on the morning of July 20, Booth came to theAmpruf plant on business and again complained to Sencer that Landry was tryingto take some small jobs away from Booth.According to Sencer, on all previousoccasions when Booth had complained of this conduct of Landry, Sencer had refusedto discharge Landry, although that was the usual demand inherent in Booth's remarks.However, on July 20, he came to the conclusion that he should discharge Landrybecause Landry was creating trouble with Booth, a good customer of Ampruf.This version of the discharge of Landry I find unacceptable. It shows a completereversal of attitude of Sencer toward Landry.Prior to July 20, according to Sencer,he peremptorily brushed aside Booth's complaints about Landry, and on one occasion6 General Counsel's Exhibit No. 3 in evidence. AMPRUF PAINT COMPANY, INC.95stated to Booth that he was running Ampruf, and Booth should not tell him whatemployees he should hire or fire. It is undisputed that on July 20 Sencer's atti-tude toward Landry underwent a complete change, but under the circumstances it isapparent that Sencer's new view of Landry was due to Landry's activity in organizingthe Union and the visit of Business Agent Nicely on the previous afternoon at whichvisitNicely informed Sencer that his employees had designated the Union as theircollective-bargaining agent.As stated previously, Sencer felt that in promoting theUnion Landry had betrayed Sencer and this was apparent in Sencer's testimony inmany places in the transcript.At one place Sencer virtually admitted that he heldLandry responsible for the union organization of the plant.He said, "It's like any-one you do a favor for, you wouldn't expect turn to kick you in the teeth, and this isexactly what he [Landry] did to me." 7At another place Sencer testified, "I dideverything I possibly could for a complete stranger [Landry] and he did everythinghe could to knife me in the back." A moment later, Sencer testified as follows, "Idon t think it was his place to question my men that were working for me five andten years as to whether they were happy on their job or weren't happy." 8At an-other point, Sencer did not deny that he made the statement attributed to him byLandry in which Sencer said that if Landry worked for him for 5 years he would notbe able to pay Sencer for the money he had caused Sencer to lose by trying to bringthe Union into the plant.Although the auditor is tempted to be sympathetic to Sencer in regard to Landry'sconduct toward him, Sencer's testimony establishes beyond doubt that Sencer re-garded Landry as the instigator of the union movement in the plant, and that thedischarge of Landry was in reprisal for that activity.Concluding FindingsFrom all the evidence it is clear that Landry was discharged because of his activ-ities on behalf of the Union and in order to discourage the -organizational efforts ofthe Union. It is likewise clear from the evidence that Sencer was extremely hostiletoward unions because of some experience he had with them in the past.At thefirst interview with Nicely, Sencer told Nicely that he would rather close the plant.than deal with the Union and later on he told the union representative to get Landryto ". . . hell" out of his office.At a later date Sencer told a group of the strikingemployees that he would bolt the doors and nail the doors closed before he wouldlet the Union enter the plant.The evidence establishes that Landry was the chief organizer among the men. Itwas he who first made contact with the Union on July 15 and who engaged in thedistribution of union authorization cards to the employees.He also attended theorganizationalmeetings of the employees at his own house and at - Sliger's.Theevidence establishes that it was common knowledge among the employees of theplant that Mike Landry was one of the prime movers in organizing the Union. Itis likewise clear that when Nicely informed Sencer on July 19 that the Union hadbeen designated by a majority of the men that Sencer decided to take counter-measures.This action consisted of granting unsolicited pay raises to two men andof the discharge of Landry.These measures went awry when the 14 employeesdecided to strike in protest of Landry's discharge.From all the evidence it is clearthat Landry was discharged because he had engaged in union activities and that the14 men named in the complaint walked out of the plant and became unfair laborpractice strikers in protest of Landry's unlawful discharge.Later events, depictedin the testimony, confirm this finding.When Nicely remonstrated with Sencer, andasked that Landry be reinstated, Sencer peremptorily ordered Landry from his officeand took the position that the other men had voluntarily quit- their employment.Even when Nicely pleaded with him to permit the return to work of the unfairlabor practice strikers, Sencer refused and he persists in that refusal to this day.Only one conclusion can be drawn from Sencer's adamant and oft-repeated refusalto reinstate the employees, that Sencer discharged both Landry and the strikingemployees as of July 20, 1960, because of their concerted activity protected bySection 7 of the Act.The strike, being in protest of Landry's unlawful discharge,was an unfair labor practice strike, and the discharge of the strikers was a violationof Section 8 (a) (3) and (1) of the Act .97 Transcript, page 425.8 Transcript, pp. 481-483.sNL.R.B. v. (Globe Wireless, Ltd.,193 F. 2d 748 (C.A.9) ; N.L.R.B. v. Remington-Rand,Inc.,130 F. 2d 919(C.A. 2) 96DECISIONS' OF -NATIONAL LABOR RELATIONS BOARDThe evidence also establishes that the Company violated Section 8(a)(1) of the-Act by the following conduct of the following supervisory personnel:(a) Supervisor Morris' statement to employees on or about July 18, that he knewa number of employees were instigators of the Union and that they would bedischarged.(b) PresidentSencer's and SuperintendentGildon'sgranting of wage increasesto certain employees on or aboutJuly 20,in connectionwith theirrefraining fromunion or concertedactivity.(c)President Sencer's threat tostriking employees on or aboutJuly 27, that he-would close the plant doors before he would reinstateany strikers.(d) PresidentSencer's evictionof employee Mike Landry from Landry's homeon orabout July28, becauseof Landry'smembership in andactivitiesin behalf ofthe Union.loIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III, above, occurring in con-nection with the operations of the Company described in section 1, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Company discriminated in regard to the hire and tenureof employment of Mike Landry, Bobby Cape, Edward Cochran, Clifford Hankins,Allen Jacobson, Harold Little, John Mettler, Alvin Ras, Roy Riley, Roger Row-land,Gilbert Smith, Richard Stroup, Jack Sumner, Charlie Varnum, and JamesWest by discharging them on July 20, 1960, the Trial Examiner will recommendthat the Company offer to each of them immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniority orother rights and privileges, and make each of them whole for any loss of pay eachmay have suffered by reason of said discrimination against him by paying to eachof them a sum of money equal to that which each would have earned as wagesfrom the date of the discrimination against him, July 20, 1960, to the date of hisfull reinstatement as herein provided.This sum of money shall be computed inaccordance with the formula set forth in F.W. Woolworth Company,90 NLRB 289.Since it has been found that the Company has engaged in certain other unfairlabor practices in violation of Section 8(a)(1) of the Act, it will be recommendedthat it cease and desist therefrom and that it take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Steel,Paperhouse & Chemical Drivers & Helpers, Local No. 578, and PaintMakers Local 1232, AFL-CIO, are labor organizations within the meaning of Sec-lion 2 (5) of the Act.2.Ampruf Paint Company, Inc., is an employer engaged in interstate commercewithin the meaning of Section 2(6) and(7) of the Act.3.By discharging Mike Landry, Bobby Cape, Edward Cochran, Clifford Hankins,Allen Jacobson. Harold Little, John Mettler, Alvin Ras, Roy Riley, Roger Rowland,Gilbert Smith, Richard Stroup, Jack Sumner, Charlie Varnum, and James West, thusdiscriminating in regard to their hire and tenure of employment because they hadbecome members of the Union and engaged in union activities for the purpose ofcollective bargaining or other mutual aid or protection, the Company has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Company has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]10 IndianapolisWire-Bound BooCompany, d/b/a Cleveland Veneer Company,89 NLRB617.